DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1, fig 3 in the reply filed on 6/28/22 is acknowledged.
Claims 6, 7 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/28/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the linkage" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Krajenke (US Pub. No. 2017/0291551).
	Regarding claim 1, Krajenke discloses A tailgate for a vehicle, the tailgate comprising: a main panel including a first cargo side and a first rearward side and defining a cutout open through the first rearward side, the main panel being adapted to be mounted to a cargo area of the vehicle movable relative to the cargo area between a closed position and an open position, wherein when the main panel is in the closed position the first cargo side faces toward the cargo area and the first rearward side faces away from the cargo area (in view of normal operation of a tailgate); a step including a second cargo side and a second rearward side; and a plurality of links coupling the step to the main panel and supporting the step for movement relative to the main panel between a stowed position and a deployed position, wherein when the step is in the stowed position the step is received in the cutout and the second cargo side is substantially parallel to the first cargo side, and wherein when the step is in the deployed position the step is offset from the main panel and the second cargo side is substantially parallel to the first cargo side (at least annotated fig below in view of Spec).

    PNG
    media_image1.png
    536
    696
    media_image1.png
    Greyscale

	Regarding claim 2, Krajenke discloses wherein the plurality of links includes a first link, a second link, a third link, and a fourth link, the first and second links coupling a left side of the step to the main panel, the third and fourth links coupling a right side of the step to the main panel (see annotated fig below).

    PNG
    media_image2.png
    654
    714
    media_image2.png
    Greyscale

	Regarding claim 5, Krajenke discloses wherein the cut-out is open through the first cargo side (at least annotated figs above).
Claim(s) 1-3, 5 and 8-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jarjoura (US Pub. No. 2021/0380175).
	Regarding claim 1, Jarjoura discloses A tailgate for a vehicle, the tailgate comprising: a main panel including a first cargo side and a first rearward side and defining a cutout open through the first rearward side, the main panel being adapted to be mounted to a cargo area of the vehicle movable relative to the cargo area between a closed position and an open position, wherein when the main panel is in the closed position the first cargo side faces toward the cargo area and the first rearward side faces away from the cargo area; a step including a second cargo side and a second rearward side; and a plurality of links coupling the step to the main panel and supporting the step for movement relative to the main panel between a stowed position and a deployed position, wherein when the step is in the stowed position the step is received in the cutout and the second cargo side is substantially parallel to the first cargo side, and wherein when the step is in the deployed position the step is offset from the main panel and the second cargo side is substantially parallel to the first cargo side (at least Abstract, figs and associated description as well as annotated fig below).

    PNG
    media_image3.png
    493
    726
    media_image3.png
    Greyscale

	Regarding claim 2, Jarjoura discloses wherein the plurality of links includes a first link, a second link, a third link, and a fourth link, the first and second links coupling a left side of the step to the main panel, the third and fourth links coupling a right side of the step to the main panel (see annotated fig below).

    PNG
    media_image4.png
    598
    687
    media_image4.png
    Greyscale

	Regarding claim 3, Jarjoura discloses wherein the first, second, third, and fourth links are mounted to the main panel within the cutout (at least figs 7B-10).
Regarding claim 5, Jarjoura discloses wherein the cut-out is open through the first cargo side (at least annotated figs above).
Regarding claims 8-10, Jarjoura discloses further comprising a first latch configured to inhibit movement of the step from the stowed position to the deployed position; further comprising a second latch configured to inhibit movement of the step from the stowed position to the deployed position; wherein the first latch is located on a left side of the step and the second latch is located on a right side of the step (at least paragraphs 54-72).
Regarding claim 11, Jarjoura discloses further comprising a stop member configured to engage one of the step and the plurality of links to inhibit movement of the step relative to the main panel when the step is in the deployed position (at least para 94).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gobart (US Pub. No. 2017/0320419).
Regarding claim 13, Gobart discloses A tailgate for a vehicle, the tailgate comprising: a main panel including a first cargo side and a first rearward side and defining a cutout open through the first rearward side, the main panel being adapted to be mounted to a cargo area of the vehicle movable relative to the cargo area between a closed position and an open position, wherein when the main panel is in the closed position the first cargo side faces toward the cargo area and the first rearward side faces away from the cargo area; a step including a second cargo side and a second rearward side; and a plurality of links coupling the step to the main panel and supporting the step for movement relative to the main panel between a stowed position and a deployed position, wherein when the step is in the stowed position the step is received in the cutout and the second cargo side is substantially parallel to the first cargo side, and wherein when the step is in the deployed position the step is offset from the main panel and the second cargo side is substantially parallel to the first cargo side (at least annotated fig below). 

    PNG
    media_image5.png
    604
    779
    media_image5.png
    Greyscale

Gobart does not specifically disclose wherein the linkage is configured to move the step between the stowed position and the deployed position while maintaining the second cargo side substantially parallel to the first cargo side.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the linkage is configured to move the step between the stowed position and the deployed position while maintaining the second cargo side substantially parallel to the first cargo side, since it was well-known in the art to provide tailgate steps where the tailgate step deploys from the tailgate in a manner wherein the linkage is configured to move the step between the stowed position and the deployed position while maintaining the second cargo side substantially parallel to the first cargo side and since it would have provided ease of deployment and stowing and possibly reduced the number of parts by eliminating pivoting parts.
	Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time The tailgate of Claim 3, wherein when the main panel is in the closed position and the step is in the stowed position, the first, second, third, and fourth links are mounted to the main panel proximate to a top of the main panel and mounted to the step proximate to a bottom of the step; or The tailgate of Claim 1, further comprising a resilient member coupled to one of the step or the plurality of links and configured to bias the step toward the stowed position or the deployed position.
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time the combination of limitations of independent claim 15 or 19. As discussed above, the prior art discloses various arrangements of tailgate steps. The prior art discloses tailgates with cutout steps, steps pivoted by hinges and so on (see references cited). However, the prior art does not appear to teach the combination of limitations of A tailgate for a vehicle, the tailgate comprising: a main panel including a first cargo side and a first rearward side and defining a cutout open through the first rearward side, the main panel being adapted to be mounted to a cargo area of the vehicle movable relative to the cargo area between a closed position and an open position, wherein when the main panel is in the closed position the first cargo side faces toward the cargo area and the first rearward side faces away from the cargo area; a step including a second cargo side and a second rearward side; and a plurality of links including a first link, a second link, a third link, and a fourth link, the plurality of links coupling the step to the main panel and supporting the step for movement relative to the main panel between a stowed position and a deployed position, wherein when the step is in the stowed position the step is received in the cutout and the second cargo side is substantially parallel to the first cargo side, and wherein when the step is in the deployed position the step is offset from the main panel and the second cargo side is substantially parallel to the first cargo side, one end of the first link and one end of the second link mounted proximate to a left side of the step, an other end of the first link and an other end of the second link mounted to the main panel, one end of the third link and one end of the fourth link mounted proximate to a right side of the step, an other end of the third link and an other end of the fourth link mounted to the main panel [claim 15]; or A vehicle comprising: a vehicle body defining a cargo area; a tailgate panel pivotally coupled to the vehicle body for movement relative to the vehicle body between a closed position and an open position, the tailgate panel including first cargo side and a first rearward side, the tailgate panel defining a cutout open through the first rearward side, wherein when the tailgate panel is in the closed position the first cargo side faces into the cargo area and the first rearward side faces away from the cargo area; a step including a second cargo side and a second rearward side; a plurality of links including a first link, a second link, a third link, and a fourth link, the plurality of links coupling the step to the tailgate panel and supporting the step for movement relative to the tailgate panel between a stowed position and a deployed position, wherein when the step is in the stowed position the step is received in the cutout and the second cargo side is substantially parallel to the first cargo side, and wherein when the step is in the deployed position the step is offset from the tailgate panel and the second cargo side is substantially parallel to the first cargo side, wherein one end of the first link and one end of the second link are mounted to the step proximate to a left side of the step, and an other end of the first link and an other end of the second link are mounted to the tailgate panel, wherein one end of the third link and one end of the fourth link are mounted to the step proximate to a right side of the step, and an other end of the third link and an other end of the fourth link are mounted to the tailgate panel; a latch operable in a first mode in which the step is movable relative to the tailgate panel and a second mode in which the latch inhibits movement of the step relative to the tailgate panel; and a stop member configured to engage one of the step and the plurality of links to inhibit movement of the step relative to the tailgate panel when the step is in the deployed position [claim 19].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited disclose tailgate step arrangements that illustrate aspects of the claimed invention and, therefore, may be of interest to Applicant. Regarding claim 13, at least Ngo ‘961, Katterloher ‘560 disclose tailgate step deployment wherein the linkage is configured to move the step between the stowed position and the deployed position while maintaining the second cargo side substantially parallel to the first cargo side.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618